Exhibit 10.1

CONSULTING AGREEMENT

THIS AGREEMENT is made as of the 1st day of September 2015 (the “Effective
Date”) by and between ABT Holding Company (a subsidiary of Athersys, Inc.),
having its principal place of business at 3201 Carnegie Avenue, Cleveland, OH
44115-2634 (hereinafter, “the Company”), and Robert Deans, Ph.D., an individual
with an address of 1609 Ramsgate Court, Riverside, CA 92506 (hereafter “the
Consultant”).

IN CONSIDERATION of entering, or possibly entering, a business relationship with
the Company as well as other good and valuable consideration, the receipt of
which is hereby acknowledged, the consultant hereby agrees and acknowledges as
follows:

 

1. Business Relationship. The Consultant’s business relationship with the
Company shall be that of an independent contractor, and not that of an employee
or agent of the Company.

 

2. Responsibilities; Term.

 

  a) Consultant will render services to Company on an as-needed basis as
determined mutually, and as further described in Schedule A.

 

  b) Term of consultancy is for one year beginning on the Effective Date of this
Agreement. This Agreement will be renewable upon mutual written consent.

 

  c) Either party may terminate this Agreement upon thirty (30) written notice
to the other party.

 

3. Compensation. Company will pay to Consultant compensation as set forth below:

 

  a) The Company will pay consultant at a rate of $2,083.33 per month. Payment
will be made on a monthly basis. Consultant will provide Company on a quarterly
basis (or otherwise at the Company’s request) with a written accounting of
activities and projects undertaken for the Company.

 

  b) In the event that Consultant is rendering services at the Company’s
headquarters in Cleveland, Ohio at the Company’s request, Company will provide
Consultant with a roundtrip airline ticket and lodging at a local hotel.

 

  c) Consultant will present to Company for reimbursement incidental travel
expenses and other expenses directly related to the rendering of services;
provided, however, that Consultant will seek prior approval before incurring
expenses in excess of $500.

 

1



--------------------------------------------------------------------------------

4. Company Confidential Information.

 

  a) The Company will submit to Consultant certain technical, scientific,
manufacturing, and marketing information concerning the business affairs,
development and regulatory affairs, methods of operation, sources of supply and
other confidential information. All such information is referred to herein as
Confidential Information and includes information generated by Consultant in the
performance of services for the Company, as further described in Schedule A.
Company considers its Confidential Information to be valuable, proprietary,
secret and confidential.

 

  b) Consultant will exercise due care to maintain all the Confidential
Information as secret and confidential and will not disclose directly or
indirectly to any third party, including any parent or affiliate or subsidiary
company, any such Confidential Information except when, after and to the extent
such Confidential Information:

 

  i) Is or becomes generally available to the public other than through the
failure of Consultant to fulfill its respective obligations hereunder;

 

  ii) Was already known to Consultant on a non-confidential basis prior to
disclosure;

 

  iii) Is subsequently disclosed to Consultant on a non-confidential basis by a
third party having no obligation of confidentiality to the Company; or

 

  iv) The release of such Confidential Information is expressly agreed to and
authorized in writing by Company as the case may be.

 

  c) Neither this Agreement nor the disclosure or revelation of Confidential
Information hereunder will constitute or be construed as granting to Consultant,
by implication or otherwise, any right, title or license under any patent,
patent application, trade secret or any other proprietary right to which the
Company now or hereafter has title, or as imposing on Consultant any obligation,
except as specified in this Agreement.

 

2



--------------------------------------------------------------------------------

5. Proprietary Rights of Company and Assignment to Company.

 

  a) The Consultant agrees that any and all inventions, discoveries,
improvements and works of authorship conceived or made by the Consultant,
whether or not patentable or copyrightable, that (a) relate to the Company’s
technologies, products or business, and (b) are suggested by or result from the
Consultant’s work for the Company (hereafter “Project Intellectual Property”)
shall be and hereby is the exclusive property of Company.

 

  b) The Consultant hereby agrees to promptly disclose any and all Project
Intellectual Property to the Company and hereby assigns to the Company the
entire right, title and interest to all Project Intellectual Property pursuant
to this Agreement. The Consultant agrees to execute all applications,
assignments or other instruments, and to give any testimony or evidence, at any
time during or subsequent to engagement by the Company, which the Company may
require to apply for and obtain, or to protect and defend, copyright
registrations or letters patent in any country, with the understanding that any
expense will be paid by the Company and that the Consultant will receive
reasonable reimbursement for any assistance that the Consultant may be required
to render to the Company after termination of Consultant’s relationship with the
Company.

 

6. Non-Competition. The Consultant agrees that, during the term of this
Agreement, Consultant shall not do or suffer any of the following:

 

  a) Own, control or manage, or participate in the ownership, control or
management of, render consulting services to, or be employed by any corporation,
partnership or other entity that is engaged in the business of researching,
developing, marketing or selling any technology or product relating to MSC,
MAPC, mesenchymal progenitor cells, or other related or similar cell types,
including USSC, hABM-SC, MIAMI cells, AFSC, and pericytes among others, or any
other type of technology or product, which is substantially similar to that
researched, developed, marketed or sold or contemplated to be researched,
developed, marketed or sold by Athersys in any geographic areas in the United
States or any countries outside the United States where Athersys has researched,
developed, marketed or sold such technologies. For the purposes of this
subsection (i), the term “ownership” shall be defined as holding five percent
(5%) or more ownership interest or voting control interest in the entity in
issue;

 

3



--------------------------------------------------------------------------------

  b) Knowingly attempt to employ or employ, attempt to assist in employing or
assist in employing, or otherwise interfere with the employment of, any employee
or officer of Athersys; or

 

  c) Solicit, divert or attempt to divert any customer, sponsor, investor,
research collaborator or other business relations of Athersys from associating,
collaborating or otherwise doing business with Athersys.

 

6. No Restrictions on the Consultant. The Consultant warrants and represents
that he is not subject to any consulting agreement, employment contract or
similar arrangement that would restrict his ability to enter into this Agreement
or perform the services required by the Company. The Consultant agrees not to
disclose to the Company, or use on its behalf, any confidential information or
material that is the property of a former employer or third party.

 

7. Return of Company Materials. The Company has the right to terminate this
Agreement for any reason, prior to the expiration of the Term. Upon such
termination, Consultant will immediately surrender to the Company all books,
records, samples, drawings, blueprints, manuals, reports, correspondence,
computer software and all other materials in the Consultant’s possession or
control that in any manner contain or relate to Confidential Information, as
well as other property belonging to the Company.

 

8. Notification to Third Parties. Consultant acknowledges and agrees that the
Company may notify any future or prospective employer of the Consultant, or any
other appropriate third party, of the existence of this Agreement.

 

9. Independent Enforceability. Each of the rights and remedies set forth in this
Agreement will be independent of the other, and will be in addition to, and not
in lieu of, any other rights and remedies available to the Company under the law
or in equity.

 

10. No Invalidity. If any covenant contained in this Agreement, or any part
thereof, is hereafter construed to be invalid or unenforceable, such invalidity
or unenforceability will not affect the remainder of the covenant or covenants
of this Agreement, all of which will be given full effect without regard to the
invalid or unenforceable portions.

 

11. Rights and Remedies. If the Consultant commits or threatens to commit a
breach of any of the provisions of this Agreement, the Company will have the
following rights and remedies:

 

  a) The right and remedy to have the provisions of this Agreement specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that if any such breach or threatened breach is demonstrated to exist,
then it will cause irreparable injury to the Company and money damages will not
provide an adequate remedy to the Company; and

 

4



--------------------------------------------------------------------------------

  b) The right and remedy to require the Consultant to account for and pay over
to the Company all compensation, profits, monies, accruals, increments or other
benefits (collectively Benefits) derived or received by the Consultant as the
result of any transactions constituting a breach of this Agreement and the
Consultant hereby agrees to account for and pay over such benefits to the
Company.

 

12. Jurisdiction. All questions relating to the execution, interpretation and
performance of this Agreement will be governed by the laws of the State of Ohio,
and the parties consent to the Courts of Ohio having the sole jurisdiction of
any and all controversies that may arise under this Agreement.

 

13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties concerning the subject matter hereof, superseding all prior
negotiations and discussions. No waiver, amendment or modification of any
provision of this Agreement will be effective unless in writing and signed by
both parties. The failure of the Company to insist in any one or more instances
on strict performance of any of the terms and conditions of this Agreement, or
the failure to exercise any right or remedy contained in this Agreement, or the
waiver of any breach of the terms and conditions of this Agreement, will not be
considered as thereafter waiving any such terms, conditions, rights or remedies,
and the same will continue and remain in full force and effect as if no waiver
occurred.

 

14. The Consultant acknowledges receipt of a copy of this Agreement.

IN WITNESS WHEREOF, intending to be legally bound, the Company and the
Consultant have executed or caused this Agreement to be executed by their duly
authorized representatives on the date first written above.

 

ABT HOLDING COMPANY    CONSULTANT BY:   /s/ William Lehmann    BY:   /s/ Robert
Deans NAME:   William (BJ) Lehmann    NAME:   Robert Deans TITLE:   President &
COO    TITLE:   Consultant DATE:   September 1, 2015    DATE:   September 1,
2015

 

5



--------------------------------------------------------------------------------

SCHEDULE A

CONSULTING SERVICES

In accordance with the requests and guidance of authorized Company persons,
Consultant shall provide advice, information and support in connection with the
Company’s and its affiliates’:

 

  (1) intellectual property, including patents and patent applications and other
forms of intellectual property;

 

  (2) technologies, applications, potential projects and collaborations,
research / project planning, regulatory submissions / interactions, research
consortiums and grant applications; and

 

  (3) other projects in furtherance of the Company’s objectives.

 